          Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                 *
SYSTEMS APPLICATION &
TECHNOLOGIES, INC.                               *

        Plaintiff,                               *

   v.                                            *       Civil Action No. 8:18-cv-2607-PX

                                                 *
UNITED STATES OF AMERICA,                        *

        Defendant.                        *
                                       ******
                                 MEMORANDUM OPINION

        Plaintiff Systems Application & Technologies, Inc. (“SA-Tech”), an independent

contractor for the United States Navy, has brought this action against the United States

Government, with the hope of minimizing its financial exposure in an ongoing state class action

concerning wages paid to its employees. Presently pending is the Government’s motion to

dismiss the Amended Complaint or alternatively for summary judgment to be granted in its favor

(ECF No. 49). SA-Tech cross moves for partial summary judgment (ECF No. 52). The motions

are fully briefed, and no hearing is necessary. See Loc. R. 105.6. For the following reasons, the

Court grants the Government’s motion to dismiss for lack of subject-matter jurisdiction and

denies as moot SA-Tech’s cross-motion for partial summary judgment.

   I.       Background

        Since 2008, SA-Tech has provided support services to the Navy for military training

exercises and weapons testing conducted by the Navy’s Pacific Targets and Maritime Operations

division for land-based and maritime operations. ECF No. 3 at 2; ECF No. 24-11 at 3. SA-Tech




                                                1
           Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 2 of 18



has executed four contracts with the Navy in 2008, 1 2012, 2013, and 2018 which govern the

parties’ business relationship. The contracts require the Navy to pay SA-Tech on a cost

reimbursement basis. ECF No. 52-1 at 16-17, 21; ECF No. 3 at 2, 89-90, 104, 160. For

purposes of this motion, the contracts have all required SA-Tech employees, and the staff of SA-

Tech’s subcontractor, Cardinal Point Captains (“CPC”), to spend “significant portions of time at

sea” on Navy-owned ships. ECF No. 24-11 at 3.

        In August 2015, current and former employees of SA-Tech and CPC filed a class action

for back wages in California Superior Court (the “California Action”). ECF No. 24-4; ECF No.

24-11 at 4. They allege that SA-Tech and CPC violated state law by failing to provide meal

periods, rest breaks, and overtime pay to their employees working on vessels. Id.; see also ECF

No. 24-6 at 3-4. The California Action is still pending, and the vitality of the wage claims

ultimately turns on the applicability of a California Supreme Court decision, which held

employers liable to pay wages for all time that an employee is required to be on the employer’s

premises, even if not actively working. See Mendiola v. CPS Sec. Sols., Inc., 60 Cal. 4th 833,

849 (2015) (finding security guard’s time asleep or on-call while on the employer’s premises

compensable under California labor code). SA-Tech, however, maintains that any wage claims

against it as a contractor to the Navy, and as the Navy’s agent, are governed solely by the Fair

Labor Standards Act, which generally does not require wages be paid to seamen during off-duty

time onboard a vessel. See 29 U.S.C. § 206(a)(3) (“seaman on an American vessel” is entitled to

compensation “for all hours during such period he was actually on duty[,] . . . on-watch or was,

at the direction of superior officer, performing work or standing by, but not including off-duty




1
 The first contract was executed in 2004, but SA-Tech did not begin performing work on the contract until 2008
when it received its first Task Order. ECF No. 24-11 at 3 n.1.

                                                        2
          Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 3 of 18



periods . . .”); see also 29 C.F.R. §§ 785.22-23. The California court has not yet finally

determined which party has the better of the argument.

       In September 2015, SA-Tech notified the Navy of the California Action and that SA-

Tech has incurred “substantial legal fees to aggressively defend” itself in that case. ECF No. 24-

11 at 5; ECF No. 24-8 at 2. SA-Tech thus sought the Navy’s participation in the litigation

because it believed the Navy’s involvement would have a “material impact” on and “help

expedite” resolution. ECF No. 24-11 at 5; see also ECF No. 24-8 at 2.

       In October 2015, SA-Tech and CPC noted removal of the lawsuit to the United States

District Court for the Central District of California, arguing that the work for the Navy involved

matters of national security, that a federal question existed, and that the United States was an

indispensable party to the lawsuit. ECF No. 49-3 at 1-2 (Notice of Removal, Richard v. Sys.

App. & Tech., No. 56-2015-00471720 (Cal. Super. Ct. Oct 7, 2015)). The district court rejected

SA-Tech’s arguments and remanded the case shortly thereafter. ECF No. 49-2 at 2-4 (Order,

Richard v. Sys. App. & Tech., No. 2:15-cv-07767 (C.D. Cal. Dec. 14, 2015)).

       SA-Tech and CPC next moved to dismiss the California Action in February 2016,

arguing that because they were properly construed as an “agent” of the Navy, the United States

was the only defendant under the exclusivity provision of the Suits in Admiralty Act (“SIAA”),

46 U.S.C. § 30904, and the Public Vessels Act (“PVA”), 46 U.S.C. § 31103. ECF No. 49-4

(Mot. to Dismiss, Richard v. Sys. App. & Tech., No. 56-2015-00471720 (Cal. Super. Ct. Feb. 16,

2016)). The California Superior Court ultimately denied that motion in August 2018, finding

SA-Tech and CPC were not agents of the Navy; the SIAA and PVA’s exclusivity provision did

not apply on the facts presented; and that the state wage and hour lawsuit did not involve a claim




                                                 3
           Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 4 of 18



against the United States or “any other identifiable interest or policy.” ECF No. 49-5 (Minute

Order, Richard v. Sys. App. &Tech., No. 56-2015-00471720 (Cal. Super. Ct. Aug. 14, 2018)).

        On June 27, 2017, SA-Tech turned to the Navy once again, 2 submitting a letter to its

contracting officer styled as a “claim” made pursuant to the Contract Disputes Act, 41 U.S.C. §§

7101, et seq. (the “CDA”). ECF No. 24-11. In the correspondence, SA-Tech asked the Navy to

determine:

                 (i) Whether SA-TECH is the Navy’s agent pursuant to the PVA and
                 SIAA.

                 (ii) Whether, if SA-TECH settles a lawsuit for overtime and other
                 back-pay arising in connection with SA-TECH's performance of the
                 cost reimbursement Contracts, the Navy will treat the settlements as
                 allowable costs under the Contracts.

                 (iii) Whether the Navy believes that SA-TECH should pay its
                 employees and subcontractors overtime pay under the 2013 Contract
                 for time SA-TECH and subcontractor employees spend asleep or
                 otherwise not working while aboard Navy ships.

ECF No. 24-11 at 8. In the correspondence, SA-Tech also emphasized to the Navy that “[i]f you

believe SA-Tech should pay wages (including overtime), please confirm that the Navy will treat

the wages (including overtime) as an allowable cost under the 2013 Contract.” Id. at 12-13. SA-

Tech appended a certification from its Senior Vice President in which he stated that “the amount

requested accurately reflects the contract adjustments for which Systems Application &

Technologies, Inc. believes the Government is liable.” Id. at 14 (emphasis added).

        On August 24, 2017, the Navy’s contracting officer denied SA-Tech’s claims. ECF No.

24-12. As grounds, the officer rejected that SA-Tech had made a “nonmonetary” claim to the

Navy as is required for the correspondence to be considered a “claim” requiring review and


2
 SA-Tech submitted its letter on June 27, 2017, several months after the Government shared its position with
plaintiffs’ and defense counsel in the California Actions that it viewed SA-Tech and CPC as independent
contractors, not agents of the Government. ECF No. 24-10.

                                                        4
           Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 5 of 18



resolution by the Navy. Instead, the contract officer read the claim as an attempt to “cloak” a

monetary claim as a request for contract interpretation. Id. at 4. In support of this conclusion,

the contract officer noted that the correspondence had not identified any contractual term or

provision in need of clarification; that its purported contractual interpretation did not impact any

ongoing performance obligations; that SA-Tech had not presented the Navy with any costs

incurred; and finally, that its claim was premature. ECF No. 24-12. As to SA-Tech’s request for

the Navy to confirm whether it viewed the contractor as an “agent,” the contracting officer

similarly did not reach the request because agency was being litigated separately, and the officer

had been directed not to comment on the validity of SA-Tech’s request. Id. at 6.

        Dissatisfied with the contracting officer’s response, SA-Tech filed complaints in this Court

and the United States Court of Federal Claims on the same day seeking identical relief in both

courts. 3 ECF No. 1; ECF No. 49-1 at 11; SA-TECH v. U.S., Case No. 18-1252C (2018), ECF No.

1. Specifically, SA-Tech asks this Court to declare that pursuant to the PVA and SIAA, SA-TECH

acts as the Navy’s agent in its performance of its contracts (Count I); whether, under California

law, SA-Tech is required to pay its employees overtime and other compensation and, if so, whether

those costs are “allowable” under the contract between SA-Tech and the Navy (Count II); and

whether settlement costs are allowable under the contract (Count III). ECF No. 1. SA-Tech also

asks this Court to enjoin the Navy from making further assertions that SA-Tech is not its agent

(Count IV). Id.

        The Government moves to dismiss the Complaint pursuant to Rules 12(b)(1), 12(b)(6),

12(c), and alternatively for summary judgment under Rule 56. ECF No. 49-1 at 6-8. The



3
 The Federal Claims lawsuit is currently stayed. ECF No. 49-1 at 11 n.3 (citing 28 U.S.C. § 1500; United States v.
Tohone O’Odham Nation, 563 U.S. 307, 311 (2011) (“The CFC has no jurisdiction over a claim if the plaintiff has
another suit for or in respect to that claim pending against the United States or its agents.”)).

                                                         5
            Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 6 of 18



Government focuses primarily on its jurisdictional challenge to SA-Tech’s claims and

alternatively argues that SA-Tech is not entitled to declaratory judgment. ECF No. 49-1 at 12-

22. SA-Tech cross moves for summary judgment on the question of whether it is an “agent” of

the Navy (Counts I and IV), and that California’s wage and hour law does not apply to its

contracts (Count II). ECF No. 52-1.

   II.       STANDARD OF REVIEW

          A motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) of the

Federal Rules of Civil Procedure challenges a court’s authority to hear a matter. See U.S. ex rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 347–48 (4th Cir. 2009); Davis v. Thompson, 367 F. Supp. 2d

792, 799 (D. Md. 2005). The plaintiff bears the burden of establishing subject-matter

jurisdiction by a preponderance of the evidence. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir.

1999). If “a claim fails to allege facts upon which the court may base jurisdiction,” the court

must dismiss the action. Davis, 367 F. Supp. 2d at 799.

          In determining whether jurisdiction exists, “the court may look beyond the pleadings and

the jurisdictional allegations of the complaint and view whatever evidence has been submitted on

the issue.” Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003) (quoting Capitol

Leasing Co. v. FDIC, 999 F.2d 188, 191 (7th Cir. 1993)) (internal quotation marks omitted).

Whether the Court retains subject-matter jurisdiction must be decided in advance of any merits

determination. Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999).

   III.      ANALYSIS

          The Government moves to dismiss all counts for lack of jurisdiction. ECF No. 49. The

Government more particularly contends that because Plaintiffs have failed to exhaust statutorily

proscribed administrative remedies that are a precondition to this suit, the Government cannot be



                                                   6
          Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 7 of 18



said to have waived its sovereign immunity; thus, the Court is without power to hear the case.

See United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United States

may not be sued without its consent and that the existence of consent is a prerequisite for

jurisdiction”); see also Block v. North Dakota ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273,

287 (1983) (finding waiver of sovereign immunity “must be strictly observed, and exceptions

thereto are not to be lightly implied.”).

       It is fundamental that the United States enjoys immunity from suit unless expressly

waived. Lane v. Pena, 518 U.S. 187, 192 (1996). One mechanism for such waiver is by

operation of statute. See, e.g., Sossamon v. Texas, 563 U.S. 277, 290 n.7 (2011). Where, as here,

the Government conditions waiver on a party’s exhausting statutorily proscribed administrative

remedies, then any failure to exhaust bars suit in this Court.

       In this matter, three interlocking statutory provisions—the CDA, SIAA and PVA—

establish the scope of this Court’s power to hear contractor claims involving operations of

seagoing vessels. See 41 U.S.C. § 7102(d); 46 U.S.C. §§ 30903-04; id. §§ 31102-03. The

relevant provisions overlap in many respects but provide distinct preconditions to trigger the

Government’s limited waivers of sovereign immunity in the maritime context.

       The SIAA provides:

               In a case in which, if a vessel were privately owned or operated, or
               if cargo were privately owned or possessed, or if a private person or
               property were involved, a civil action in admiralty could be
               maintained, a civil action in admiralty in personam may be brought
               against the United States or a federally-owned corporation.

46 U.S.C. § 30903.




                                                  7
           Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 8 of 18



The PVA similarly provides that an admiralty action may be brought against the United States

for “damages caused by a public vessel of the United States.” 4 Id. § 31102.

         Although jurisdiction may appear broadly conferred under the SIAA or PVA, see 28

U.S.C. § 1333 (vesting in federal courts original jurisdiction over admiralty cases), they must

both be read in conjunction with the CDA. The CDA provides a “comprehensive scheme for the

resolution” of cases involving “any express or implied contract ... entered into by an executive

agency for ... the procurement of services.” 41 U.S.C. § 7102(a)(2); Lockheed Martin Corp. v.

Defense Contract Audit Agency, 397 F. Supp. 2d 659, 664 (D. Md. 2005). When the CDA

applies, it is the “exclusive mechanism for dispute resolution.’” Id. (quoting Dalton v. Sherwood

Van Lines, Inc., 50 F.3d 1014, 1017 (Fed. Cir. 1995)). Because this matter involves an express

contract for the procurement of services, the CDA governs this dispute.

         Under the CDA, the government contractor must exhaust certain administrative

requirements as a precondition to suit. 41 U.S.C. § 7102; see also United States v. J&E Salvage

Co., 55 F.3d 985, 987-88 (4th Cir. 1995) (noting that “disguised contract actions may not escape

the CDA”); Alliant Techsystems, Inc. v. United States, 178 F.3d 1260, 1264 (Fed. Cir. 1999)

(citations omitted). First, the contractor must present a valid claim to the agency’s contracting

officer. See Southwest Marine, Inc. v. United States, 43 F.3d 420, 423 (9th Cir. 1994); see 41

U.S.C. § 7103(a). Second, if the contractor submits a valid claim, it must then wait to receive a

final written decision on the claim from the contracting officer. See 41 U.S.C. § 7103(d); see

also James M. Ellett Const. Co. v. United States, 93 F.3d 1537, 1541-42 (Fed. Cir. 1999). Third,

if the contractor receives a final decision from the agency denying the claim, it must then appeal



4
 Generally, a “suit for damages caused by a public vessel falls under the PVA,” and all “other admiralty claims
against a federally-owned vessel ... [fall] under the SIAA.” Ali v. Rogers, 780 F.3d 1229, 780 F.3d 1234 (9th Cir.
2015).

                                                          8
            Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 9 of 18



the decision to either the agency board of contract appeals or the United States Court of Federal

Claims. 41 U.S.C. § 7104.

         As for “maritime contracts,” such as the one before this Court, the CDA harmonizes all

three statutes. Southwest Marine, Inc. v. United States, 926 F. Supp. 142, 143-44 (N.D. Cal.

1995). Section 603 of the CDA confers on a federal court jurisdiction over maritime contracts

brought pursuant to the SIAA and the PVA, but only if the contractor has satisfied the CDA’s

exhaustion requirements. 5 Id. (citing 46 U.S.C. § 30901 et seq; 46 U.S.C. § 31101 et seq.); see

also East Coast Repair & Fabrication, LLC v. United States, 199 F. Supp. 3d 1006, 1025 (E.D.

Va. 2016); Colonna’s Shipyard, Inc. v. United States, No. 2:14-CV-331, 2005 WL 9008222, at

*6 (E.D. Va. Dec. 14, 2015) (finding subject matter jurisdiction under 41 U.S.C. § 7102(d) to

hear an appeal of a contracting officer’s final decision in a dispute involving a maritime

contract). As one court explained:

                  [T]he language of § 603 has been carefully drafted to give
                  jurisdiction to the federal district courts only after the administrative
                  remedies mandated by the CDA have been exhausted. The
                  contractor must be at the stage of either filing suit following the
                  decision of the contracting officer as contemplated by § 609(a)(1),
                  or appealing an adverse decision by the ABCA as contemplated by
                  § 607(g). Then, and only then, can the contractor file suit in federal
                  district court if the CDA claim arises out of a maritime contract.

Southwest Marine, 926 F. Supp. at 144; see also Bethlehem Steel Corp. v. Avondale Shipyards, 6

Inc., 951 F.2d 92, 94 (5th Cir.1992) (affirming dismissal of contractor’s CDA action arising out


5
 The CDA provides: “Appeals under section 7107(a) of this title and actions brought under sections 7104(b) and
7107(b) to (f) of this title, arising out of maritime contracts, are governed by chapter 309 or 311 of title 46 [SIAA
and PVA], as applicable, to the extent that those chapters are not inconsistent with this chapter.” 41 U.S.C. §
7102(d) (emphasis added).
6
 The Court in Bethlehem Steel provided further explanation as to the interaction of the CDA and SIAA: “Section
603 permits appeals to be governed by the [SAA] or the [PVA] ‘to the extent those chapters are not inconsistent
with this chapter.’ In the context of the Contract Disputes Act, ‘appeals’ are requests for relief from adverse
administrative contract determinations. Had Congress intended to exempt government maritime contracts entirely


                                                           9
          Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 10 of 18



of a maritime contract for lack of subject matter jurisdiction because the contractor had not

exhausted the CDA’s administrative remedies).

        As to the applicability of the CDA’s exhaustion requirement, the parties agree. ECF No.

49-1 at 6, 28; ECF No. 52-1 at 28. They part company, however, on whether SA-Tech has

presented valid claims sufficient to satisfy its exhaustion requirement under the CDA. The Court

addresses whether SA-Tech has exhausted remedies for each of the three claims raised in this

case.

        A.       Settlement and Future Wage Claims (Count II & III)

        In Counts II and III, SA-Tech asks this Court to declare that the Navy must contribute to

future settlement costs arising from the California Action as well as pay related “future wages.”

ECF No. 1. The central issue, therefore, is whether SA-Tech’s June 27, 2017 letter to the Navy

contract officer presented valid “claims” for each under the CDA. ECF No. 24-11.

        Although the CDA does not define the term “claim,” the Federal Acquisition Regulations

(“FAR”) do. A claim is:

                 a written demand or written assertion by one of the contracting
                 parties seeking, as a matter of right, the payment of money in a sum
                 certain, the adjustment or interpretation of contract terms, or other
                 relief arising under or relating to this contract.

48 C.F.R. § 52.233-1(c). Accordingly, a “claim” can be either monetary or non-monetary in

nature, and courts have jurisdiction to hear appeals concerning both. Clearwater Constructors,

Inc. v. United States, 56 Fed. Cl. 303, 307 (2003) (citations omitted).

        A valid monetary claim must include a “sum certain.” See 48 C.F.R. § 52.233-1(c).

When the claim exceeds $100,000, the contractor must also certify the veracity of supporting



from the Contract Disputes Act, it could have done so more forthrightly than simply by allowing ‘appeals’ to be
maintained in the federal district courts.” Bethlehem Steel Corp., 951 F.2d at 94 (citations omitted).

                                                        10
          Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 11 of 18



documentation and accuracy of the contract adjustment. Id. By contrast, where a “monetary

claim” fails to identify a “sum certain,” that failure is “fatal to jurisdiction under the CDA.”

Northrop Grumman Computing Sys., Inc. v. United States, 709 F.3d 1107, 1112 (Fed. Cir. 2013);

see also Reflectone, Inc. v. Dalton, 60 F.3d 1572, 1575 (Fed. Cir. 1995) (a claim for money must

include a sum certain); Contract Cleaning Maint., Inc. v. United States, 811 F.2d 586, 592 (Fed

Cir. 1987) (a claim under the CDA must clearly and unequivocally give the contracting officer

“adequate notice of the basis and amount of the claim.”). By contrast, a claim can be non-

monetary if the contractor seeks government interpretation of a contractual term. However, the

contractor must assert “specific contractual and legal grounds for its interpretation” to constitute

a non-monetary claim. GPA-I, LP v. United States, 46 Fed. Cl. 762, 766 (2000) (quoting Alliant,

178 F.3d at 1265).

        In practice, the distinction between monetary and non-monetary claims is not always

straightforward. Contractors have attempted to “circumvent” the “sum certain” requirement for

presenting a monetary claim by repackaging “monetary claims as nonmonetary.” Securiforce

Int’l Am., LLC v. United States, 879 F.3d 1354, 1360 (Fed. Cir. 2018). Accordingly, litigants

cannot overcome jurisdictional limitations by “dressing up monetary claims … as requests for

nonmonetary, declaratory relief.” Id. (citing Doe v. United States, 372 F.3d 1308, 1313 (Fed.

Cir. 2004) (collecting cases)). Predictably then, the battleground remains whether the claim is

“properly classified as monetary or nonmonetary.” Id.

        To make this determination, the Federal Circuit 7 has advised that a court should “look to

the substance” of the claims filed in the suit for which jurisdiction is at issue to determine

whether the “claim” is a monetary one. Id. (citing Brazos Elec. Power Coop., Inc. v. United


7
 Since non-maritime CDA claims are appealed to either the Federal Circuit or the Court of Federal Claims, see 41
U.S.C. §§ 7104, 7107, their guidance is particularly germane to this dispute.

                                                       11
         Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 12 of 18



States, 144 F.3d 784, 787 (Fed. Cir. 1998). Where the “gravamen” of the claim is “money,” then

this Court must construe it as a “monetary claim” for which a sum certain must be included.

Weststar Eng'g, Inc., ASBCA No. 52484, 02–1 BCA ¶ 31759 (Feb. 11, 2002); see Kellogg

Brown & Root Servs. v. United States, 115 Fed. Cl. 168, 184 n.8 (2014) (adopting Weststar

standard). “If ‘the only significant consequence’ of the declaratory relief sought ‘would be that

[the plaintiff] would obtain monetary damages from the federal government,’” the Federal

Circuit has explained, then “the claim is in essence a monetary one.” Securiforce, 879 F.3d at

1360 (citing Brazos, 144 F.3d at 787). In those circumstances, the plaintiff must have satisfied

the preconditions of having presented the claim with a sum certain to the contracting officer in

advance of filing suit. Otherwise, the claim has not been exhausted.

        With this guidance, the Court turns to SA-Tech’s claims. As to SA-Tech seeking

“clarification” regarding settlement costs and future wages, the Government urges the Court that

the claims are “monetary” but lack a sum certain, and so cannot satisfy the CDA’s preconditions

to exhaustion. ECF No. 49-1 at 15. SA-Tech for its part insists that its claims are nonmonetary

because it requests only that Navy advise as whether each are “allowable” expenses under the

contract. ECF No. 52-1 at 31-37.

        When viewing the claims and June 27 letter most favorably to SA-Tech, the Court agrees

with the Government. In this action, SA-Tech asks this Court to declare that whatever the

eventual settlement costs may be, they are borne by the Navy. Similarly, SA-Tech asks the Navy

in its June 27 letter to confirm whether it will pay the costs of settling the state court class action

litigation. Id. at 42 (asking this court to declare that “SA-TECH is an agent of the Navy under

the PVA and SIAA for purposes of the contracts and the Richard action”). The gravamen of the

claim plainly concerns money: it is about who pays money damages as the result of a settlement



                                                  12
         Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 13 of 18



or future wages in light of the California Action. Accordingly, the “only significant

consequence” of this Court granting relief under the claim is to confirm the Navy’s obligation to

reimburse it for the sums SA-Tech may pay to settle the case. Securiforce, 879 F.3d at 1360

(citing Brazos, 144 F.3d at 787); see also KBR, 115 Fed. Cl. at 184 (finding the “gravamen of the

complaint” dictates whether the claim is monetary or nonmonetary). This claim, therefore, is

undoubtedly “monetary” for which a “sum certain” was required but not provided.

       SA-Tech’s claim for clarity on whether future additional wages are also allowable under

the contract fares no better. SA-Tech styles the request as seeking “contractual guidance” when

it is really seeking assurance of future monetary payment from the Navy. ECF No. 24-11 at 2;

ECF No. 49-1 at 18. The Government said it well: the claim put before this Court is

“inextricably intertwined with its potential monetary liability that might follow from the

unresolved state court lawsuit, and … [is] no more than an attempt to commit the Navy to pay

costs SA-Tech might incur.” Id. It too is a “monetary claim” lacking a “sum certain.”

       On both the settlement and future wage claims, Kellogg Brown & Root Services, Inc. v.

United States, 115 Fed. Cl. 168 (2014), is on point. As here, government contractor KBR had

been sued by its third-party employees for money damages arising from exposure to hazardous

chemicals while working for KBR pursuant to its contract with the U.S. Army Corps of

Engineers. See id. at 170. KBR sent the Army Corps contracting officer several letters seeking

(1) “indemnification for claims asserted by third persons for personal injury” and (2) the

Government’s participation in the “defense and resolution” of the litigation. Id. at 174-75. The

Court held the former constituted a monetary claim under the CDA. See id. at 175. The Court

reasoned that the purpose of an indemnification clause is to compensate for losses or damages

sustained, and that consistent with that purpose, KBR focused heavily on the “catastrophic



                                                13
             Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 14 of 18



financial exposure for personal injury and property damage claims” arising from the litigation.

Id. The Court thus concluded, “[i]n these circumstances, not even the most artfully-crafted letter

can avoid the monetary aspect of a request titled ‘Request for … Indemnification.’” Id. And

because the Court found the request was monetary, it deemed the claim “invalid for failure to

request a sum certain,” and dismissed for lack of jurisdiction. Id. at 182.

         Much like KBR’s request for indemnification, SA-Tech’s seeks to secure monetary

contribution from Navy for “settlement costs” arising from the third-party litigation of SA-Tech

employees. ECF No. 24-11 at 2. Similarly, seeking future wages from the Navy as allowable

under the contract is likewise a monetary claim. See KBR, 115 Fed. Cl. at 175. Thus, as in KBR,

failure to include a sum certain in these claims to the Navy renders them unexhausted under the

CDA. 8

         SA-Tech’s arguments to the contrary are unavailing. SA-Tech first contends the FAR’s

“claim” definition contemplates three different types of claims, the Government’s efforts to

narrow the “sum certain” requirement rests on a “flawed premise,” that has been rejected by

other courts. ECF No. 52-1 at 29. SA-Tech rely on two decisions that do little to advance the

analysis. See id. (citing Reflectone, 60 F.3d at 1577-78; Alliant, 178 F.3d at 1270). Neither

addressed the question of whether a submitted claim was “monetary,” and instead focused on the

extension of jurisdiction in circumstances not contested here.




         8
           SA Tech relies heavily on DaVita, Inc v. United States, 110 Fed. Cl. 71, 86 (2013), in which the Court of
Federal Claims construed a contract claim as non-monetary, because it concerned whether the contract covered
disputed service orders. But critically, KBR squarely rejected DaVita, 110 Fed. Cl. at 184 n.8, and reaffirmed the
principle that where the “gravamen” of a claim is monetary, the contractor cannot avoid the requirements of a sum
certain by casting it as a claim for contract interpretation.” 115 Fed. Cl. at 184 (citing Westar, ASBCA No. 52484,
02-1 BCA ¶ 31759). This Court agrees, that where, as here, the “real issue is money,” Westar, ASBCA No. 52484,
BCA ¶ 31759, failure to include a “sum certain” is fatal to this Court’s jurisdiction.


                                                         14
         Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 15 of 18



        SA-Tech next points to a separate FAR provision which “directs contractors to seek such

guidance when faced with unusual costs.” ECF No. 52-1 at 31 (citing 48 C.F.R. § 31.109). But

this provision concerns advance agreements and merely encourages parties to reach a meeting of

the minds on special or unusual costs before such costs incurred. See ITT Federal Services Corp.

v. Widnall, 132 F.3d 1448, 1451 (Fed. Cir. 1997). The provision does not address whether a

claim made pursuant to the CDA is “monetary” such that it requires inclusion of a sum certain

for exhaustion purposes. See 48 C.F.R. § 52.233-1(c).

        Lastly, SA-Tech urges this Court to find in its favor to avoid “forcing SA-Tech to take an

unwarranted multi-million dollars risk” that should instead fall to the Navy. ECF No. 52-1 at 35.

But SA-Tech provides this Court no principled reason to ignore fundamental exhaustion

requirements set forth in the CDA. The CDA makes plain that prior to filing suit in this Court,

SA-Tech must exhaust its remedies. For monetary claims, that requires presenting the Navy with

a sum certain. See 48 C.F.R. 52.233–1. This it did not do. And so, rather than interpreting the

law as the plaintiffs wish it were, the Court is constrained to interpret it as it actually is. Put

plainly, even well-reasoned policy arguments cannot relax jurisdictional requirements.

        In sum, the Court finds that SA-Tech’s requests—seeking clarification that settlement

costs and additional future wages are allowable under the contract—are monetary claims that

lacked a sum certain. This Court lacks jurisdiction to reach the merits and accordingly grants the

Government’s motion as to Counts II and III.

        B.      Claims Related to its Agency Status

        The Government next challenges this Court’s jurisdiction over SA-Tech’s request for

“confirmation” of its agency status (Counts I and IV). ECF No. 49-1 at 18-20; ECF No. 54 at

10-11; ECF No. 24-11 at 8. The Government rightly classifies the claim as nonmonetary but



                                                   15
         Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 16 of 18



nevertheless argues it is invalid because the request was not asserted “as a matter of right,” as

required under the FAR’s definition. ECF No. 49-1 at 18-20. The Court agrees.

         For these counts, a different aspect of the FAR definition of “claim” is implicated. A

“claim” includes “written demand or written assertion by one of the contracting parties seeking,

as a matter of right . . . other relief … relating to this contract.” 48 C.F.R. § 52.233-1(c)

(emphasis added). Accordingly, the Government contends that SA-Tech’s letter request

regarding agency status is not one owed to SA-Tech “as a matter of right,” and thus is not a

claim for purposes of the CDA. ECF No. 49-1 at 18-19; see Reflectone, 60 F.3d at 1576 (“That

the demand is made as a matter of right constitutes the essential characteristic of a “claim”

according to both the FAR and the dictionary definitions.”).

       The Court again looks to the Federal Circuit for guidance. In Alliant, the Court was

called upon to determine whether the plaintiff-contractor’s claim was one made “as a matter of

right.” 178 F.3d at 1265. The contractual provision at issue concerned whether the Government

exercised certain options within the allowable time frame under the contract. Id. at 1263-64.

When the Army tried to exercise the option outside the applicable time period, Alliant submitted

a claim letter asserting that it had the right to refuse performance under the contract’s terms. Id.

at 1264. In concluding that Alliant’s claim concerned an entitlement “as a matter of right,” the

Court explained that the requires that contractor assert “a demand for something due or believed

to be due rather than, for example, a cost proposal for work the government later decides it

would like performed.” Id. at 1265 (citing Reflectone, 60 F.3d at 1576; Essex Electro Eng’rs,

Inc. v. United States, 960 F.2d 1576, 1580–81 (Fed. Cir. 1992)) (emphasis added). Because

Alliant’s letter “asserted specific contractual and legal grounds for its interpretation of the option

and by doing so met that requirement,” the request was one made “as a matter of right.” Id.



                                                  16
         Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 17 of 18



       Here, by contrast, SA-Tech makes no such similar claim. Nothing in the June 27 letter

explains in any way how “confirmation” of its status as an agent of the Navy is a demand owed

“as a matter of right.” ECF No. 24-11. Although SA-Tech asserts generally that the Navy

maintains an implied duty not to interfere in the performance of the contract between the parties,

id. at 11, it fails to explain how some non-specific “implied” duty entitles it to obtain from Navy

its position on whether it views SA-Tech as its agent. Put differently, the agency question bears

not at all on SA-Tech’s rights, obligations, or duties under the contract. Rather it is another

attempt to visit on Navy potential liability for third-party monetary claims arising from the

California Action. See ECF No. 52-1 at 37-39; ECF No. 57 at 10-13.

       In response, SA-Tech concentrates largely on whether the agency question is properly

resolved by declaratory action. See ECF No. 52-1 at 37-39. More particularly, SA-Tech relies

solely on Todd Construction, L.P. v. United States, 656 F.3d 1306 (Fed. Cir. 2011), to argue that

it need only present a claim “related to the contract,” to satisfy the FAR’s “claim” definition.

ECF No. 52-1 at 37 (citing 656 F.3d at 1314). But in Todd, the sole issue before the Court was

whether the requested relief “relate[d] to the contract.” 656 F.3d at 1311. Indeed, the parties had

already agreed that the contractor had sought relief “as a matter of right.” Id. Thus, Todd does

nothing to aid the Court in ascertaining whether this claim is one made “as a matter of right.”

Alliant, 178 F.3d at 1265; cf. Todd, 656 F.3d at 1308 (citing to specific regulatory provision

entitling contractor to further review of negative report). Because SA-Tech put forward no basis

for its entitlement to seek such clarification from the Navy, the request is not a “claim” under the

CDA. Thus, the claim cannot proceed in this Court.

       In sum, the Court concludes that none of SA-Tech’s underlying three requests as

memorialized in the June 2017 letter were valid claims under the CDA. Accordingly, none are



                                                 17
           Case 8:18-cv-02607-PX Document 64 Filed 09/30/20 Page 18 of 18



properly before this Court. The Government’s motion to dismiss pursuant to 12(b)(1) is

therefore granted. 9

IV.      CONCLUSION

         For the foregoing reasons, the Court grants the Defendant’s motion to dismiss for lack of

jurisdiction (ECF No. 49) and denies as moot SA-Tech’s cross-motion for partial summary

judgment (ECF No. 52). Accordingly, the Defendant’s motion to dismiss is granted. A separate

order follows.



 9/30/2020                                                                             /S/
Date                                                              Paula Xinis
                                                                  United States District Judge




9
  Even if this Court had jurisdiction, it would dismiss on prudential grounds. Two conditions must be satisfied
before the Court may issue declaratory relief. See White v. Nat’l Union Fire Ins. Co. of Pittsburgh, 913 F.2d 165,
167 (4th Cir. 1990). First, the dispute must be a “case or controversy” within the confines of Article III of the U.S.
Constitution. Id. “Second, the trial court, in its discretion, must be satisfied that declaratory relief is appropriate—
the ‘prudential’ inquiry.” Id. As to the prudential inquiry, the court should consider: “(1) whether the judgment will
‘serve a useful purpose in clarifying the legal relations in issue’; or (2) whether the judgment will ‘terminate and
afford relief from the uncertainty, insecurity, and controversy giving rise to the proceeding.’” Id. at 168 (citations
omitted); see also Alliant, 178 F.3d at 1271 (stating courts are “free to consider the appropriateness of declaratory
relief, including … whether the legal remedies available to the parties would be adequate to protect the parties’
interests”); id. (refusing declaratory relief “in the absence of a need for an early declaration of the parties’ rights” is
“analogous to the traditional rule that courts will not grant equitable relief when money damages are adequate.”).
SA-Tech’s requested declaratory relief as to any of the claims—settlement, future wages, or agency status—would
not affect either party’s performance under the contract, as much as SA-Tech tries to cast its claims in that light. See
ECF No. 52-1 at 40; see also Alliant, 178 F.3d at 1271 (distinguishing between a claim regarding whether a
contractor deserves “additional compensation” and one that implicates a party’s performance obligations); CW Gov’t
Travel, Inc. v. United States, 63 Fed. Cl. 369, 389 (2014) (a question “concerning the contractor's then-current
obligation to perform” was properly subject to a CDA claim for declaratory judgment.”). Nor would judgment
afford relief from uncertainty, insecurity or controversy in the California action. The Navy is not a party to the suit
and all attempts to pull it within that case have failed. Rather, SA-Tech appears to pursue this action in the hopes
that Navy may lighten the financial burden of an adverse verdict or settlement in the California Action. The Court
declines to wade into ongoing litigation in the manner SA-Tech urges.

                                                            18
